Citation Nr: 1433577	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-37 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Evaluation of posttraumatic stress disorder (PTSD), rated as 30 percent disabling.

2.  Evaluation of degenerative disc disease of the cervical spine, status post shell fragment wound right neck, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to September 1971.

These matters came before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, this matter was remanded for the purposes of affording the Veteran the requested Board hearing.  The Veteran subsequently withdrew his request in July 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the Veteran's electronic claims file, the Board believes that additional development on the claims on appeal is warranted.

The Veteran's Virtual VA and VBMS electronic claims file contains additional VA outpatient treatment records dated from 2011 to 2014.  Applicable VA regulations require that pertinent newly submitted evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived by the appellant. 38 C.F.R. §§ 19.37, 20.1304(c).  Accordingly, these matters must be remanded so that the AOJ can review the additional evidence in the first instance.  Id.

The Board also notes that the Veteran was last afforded VA psychiatric and orthopedic examinations approximately 6 years ago in 2008.  To ensure that the record reflects the current severity of these disabilities, more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected PTSD and cervical spine disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

While the matter is on remand, additional VA outpatient treatment records should be obtained.  In this regard, it appears that the Veteran receives treatment at the Chattanooga VA Medical Center (VAMC). While the claims file currently includes outpatient treatment records from the VAMC dated through March 2014, more recent records of VA treatment may be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify any relevant medical records, private or VA, regarding his cervical spine and psychiatric disabilities presently on appeal that have not already been obtained. Following the procedures set forth in 38 C.F.R. § 3.159, the AOJ should obtain copies of pertinent records from all identified treatment sources, to include pertinent outstanding VA treatment records from March 2014 to present.  All records obtained should be associated with the claims file. If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  After all records and/or responses have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

The examiner must provide a complete rationale for all the findings and opinions.

3.  The Veteran should also be afforded a VA examination to ascertain the current severity of the Veteran's cervical spine disability.  All necessary tests should be conducted.

The examiner should provide findings as to the range of motion of the cervical spine, including flexion and extension of the cervical spine. 

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. The examiner should also indicate if there is ankylosis of the cervical spine.

The examiner must provide a complete rationale for all the findings and opinions.

4. After all completed development, the RO should then readjudicate the claims, including review of all newly obtained evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



